


Exhibit 10.15




(Cross Reference No. 2013021646 )


ACKNOWLEDGMENT, CONFIRMATION AND AMENDMENT




THIS ACKNOWLEDGMENT, CONFIRMATION AND AMENDMENT (the “Acknowledgement”) executed
as of March 6th, 2014, to be effective as of March 6, 2014 (the “Effective
Date”), by FIRST INTERNET BANCORP, an Indiana corporation having a mailing
address of 8888 Keystone Crossing, Suite 1700, Indianapolis, IN 46240
(“Borrower”), and FIRST INTERNET BANK OF INDIANA, having a mailing address of
8888 Keystone Crossing, Suite 1700, Indianapolis, IN 46240 (“Lender”);


WITNESSES THAT:


WHEREAS, Lender made a loan to Borrower in the original principal amount of Four
Million and 00/100 Dollars ($4,000,000.00), (the “Loan”), pursuant to the terms
of that certain Loan Agreement dated March 6, 2013, (the “Loan Agreement”).


WHEREAS, in connection with the Loan, First Internet Bancorp, an Indiana
corporation executed and delivered to Lender that certain Mortgage, Security
Agreement, Assignment of Leases and Rents and Fixture Filing dated March 6,
2013, and recorded in the Office of the Recorder of Hamilton County, Indiana on
April 8, 2013 as Instrument No. 2013021646 (“the “Mortgage”);


WHEREAS, Borrower executed and delivered a Promissory Note dated as of March 6,
2013 (the “Note”), (the Loan Agreement, the Note, the Mortgage, and all other
documents and instruments securing or pertaining to the Loan, including all
extensions and renewals thereof or modifications thereto from time to time,
being collectively referred to herein as the “Loan Documents”);


WHEREAS, each of the Loan Documents secures, extends to, includes and is
effective with respect to the Loan as from time to time, modified, renewed or
extended;


WHEREAS, Borrower has requested that Lender amend the Loan Agreement to renew
and extend the Maturity Date to March 6, 2015;


NOW, THEREFORE, in consideration of these premises, Borrower and Lender agree as
follows:


1.
Incorporation of Recitals. Each of the foregoing recitals are incorporated
herein by reference and made a part hereof.

2.
Amendment of Maturity Date. As of the Effective Date, the Maturity Date shall be
March 6, 2015.

3.
Reaffirmation of Representations and Warranties. Borrower, as applicable,
represents and warrants to Lender that all representations and warranties
contained in the Loan Documents are true as of the date hereof, that there has
been full compliance with the covenants contained in the Loan Documents and that
as of the date hereof, there exists no default or any condition that, with the
giving of notice or lapse of time or both, would constitute a default under any
of the Loan Documents.

4.
Borrower Confirmation. Borrower acknowledges and confirms that the Loan
Documents extend to, include and are effective with respect to the Loan as
modified by this Acknowledgment.

5.
Miscellaneous.



(a)
Binding Effect. This Acknowledgement shall be binding upon Borrower and its
respective heirs, beneficiaries, successors, assigns and personal and legal
representatives, and shall inure to the benefit of Lender and Lender’s
successors and assigns.

(b)
Applicable Law. This Acknowledgement shall be governed by and construed in
accordance with the laws of the State of Indiana.

(c)
Authority. The undersigned person executing this Acknowledgment on behalf of
Borrower represents and certifies that he is fully empowered to execute and
deliver this instrument for and on behalf of Borrower; and all necessary action
for the making and delivery of this instrument has been taken and done.





--------------------------------------------------------------------------------




(d)
Instruments Enforceable. Except as set forth herein, the parties acknowledge and
agree that the terms and provisions of the Loan Documents, including
specifically, the Mortgage, remain unchanged, and the Loan Documents, as
modified herein, are in full force and effect, enforceable in accordance to
their respective terms.



IN WITNESS WHEREOF, the undersigned has caused this Acknowledgement,
Confirmation and Amendment to be executed as of the day and year first above
written.            
 
BORROWER:
 
 
 
FIRST INTERNET BANCORP
 
 
 
 
By:
/s/ David B. Becker
 
 
David Becker, Chief Executive Officer







--------------------------------------------------------------------------------




CROSS-REFERENCE: Instrument Nos. 2013021646 and 2014010667




SECOND ACKNOWLEDGMENT, CONFIRMATION AND AMENDMENT




THIS SECOND ACKNOWLEDGMENT, CONFIRMATION AND AMENDMENT (the “Second
Acknowledgement”) executed as of March 6th, 2015, to be effective as of March 6,
2015 (the “Effective Date”), by FIRST INTERNET BANCORP, an Indiana corporation
having a mailing address of 8888 Keystone Crossing, Indianapolis, IN 46240
(“Borrower”), and FIRST INTERNET BANK OF INDIANA, having a mailing address of
8888 Keystone Crossing, Suite 1700, Indianapolis, IN 46240 (“Lender”);


WITNESSES THAT:


WHEREAS, Lender made a loan to Borrower in the original principal amount of Four
Million and 00/100 Dollars ($4,000,000.00), (the “Loan”), pursuant to the terms
of that certain Loan Agreement dated March 6, 2013, (the “Loan Agreement”);


WHEREAS, in connection with the Loan, First Internet Bancorp, an Indiana
corporation executed and delivered to Lender that certain Mortgage, Security
Agreement, Assignment of Leases and Rents and Fixture Filing dated March 6,
2013, and recorded in the Office of the Hamilton County Recorder on April 8,
2013 as Instrument No. 2013021646 (“the “Mortgage”);


WHEREAS, Borrower executed and delivered a Promissory Note dated as of March 6,
2013 (the “Note”), (the Loan Agreement, the Note, the Mortgage, and all other
documents and instruments securing or pertaining to the Loan, including all
extensions and renewals thereof or modifications thereto from time to time, are
being collectively referred to herein as the “Loan Documents”);


WHEREAS, each of the Loan Documents secures, extends to, includes and is
effective with respect to the Loan as from time to time, modified, renewed or
extended;


WHEREAS, the Loan was modified by an Acknowledgement, Confirmation and Amendment
to extend the Maturity Date to March 6, 2015 as evidenced by the
Acknowledgement, Confirmation and Amendment dated as of March 6, 2014, and
recorded March 26, 2014, as Instrument No. 2014010667 in the Office of the
Recorder of Hamilton County, Indiana (the “Acknowledgement”);


WHEREAS, Borrower has requested that Lender amend the Loan to renew and extend
the Maturity Date to March 6, 2016;
NOW, THEREFORE, in consideration of these premises, Borrower and Lender agree as
follows:


1.
Incorporation of Recitals. Each of the foregoing recitals are incorporated
herein by reference and made a part hereof.

2.
Amendment of Maturity Date. As of the Effective Date, the Maturity Date shall be
March 6, 2016.

3.
Reaffirmation of Representations and Warranties. Borrower, as applicable,
represents and warrants to Lender that all representations and warranties
contained in the Loan Documents are true as of the date hereof, that there has
been full compliance with the covenants contained in the Loan Documents and that
as of the date hereof, there exists no default or any condition that, with the
giving of notice or lapse of time or both, would constitute a default under any
of the Loan Documents.

4.
Borrower Confirmation. Borrower acknowledges and confirms that the Loan
Documents extend to, include and are effective with respect to the Loan as
modified by this Second Acknowledgment.

5.
Miscellaneous.



(a)
Binding Effect. This Second Acknowledgement shall be binding upon Borrower and
its respective heirs, beneficiaries, successors, assigns and personal and legal
representatives, and shall inure to the benefit of Lender and Lender’s
successors and assigns.

(b)
Applicable Law. This Second Acknowledgement shall be governed by and construed
in accordance with the laws of the State of Indiana.

(c)
Authority. The undersigned person executing this Second Acknowledgment on behalf
of Borrower represents and certifies that he is fully empowered to execute and
deliver this instrument for and on behalf of Borrower; and all necessary action
for the making and delivery of this instrument has been taken and done.





--------------------------------------------------------------------------------




(d)
Instruments Enforceable. Except as set forth herein, the parties acknowledge and
agree that the terms and provisions of the Loan Documents, including
specifically, the Mortgage, remain unchanged, and the Loan Documents, as
modified herein, are in full force and effect, enforceable in accordance to
their respective terms.



IN WITNESS WHEREOF, the undersigned has caused this Second Acknowledgement,
Confirmation and Amendment to be executed and effective as of the day and year
first above written.
 
BORROWER:
 
 
 
FIRST INTERNET BANCORP
 
 
 
 
By:
/s/ David B. Becker
 
 
David Becker, Chief Executive Officer







--------------------------------------------------------------------------------




CROSS-REFERENCE: Instrument Nos. 2013021646, 2014010667 and 2015015859




THIRD ACKNOWLEDGMENT, CONFIRMATION AND AMENDMENT




THIS THIRD ACKNOWLEDGMENT, CONFIRMATION AND AMENDMENT (the “Third
Acknowledgement”) executed as of February 26, 2016, to be effective as of March
6, 2016 (the “Effective Date”), by FIRST INTERNET BANCORP, an Indiana
corporation having a mailing address of 11201 USA Parkway, Fishers, Indiana
46037, formerly 8888 Keystone Crossing, Indianapolis, IN 46240 (“Borrower”), and
FIRST INTERNET BANK OF INDIANA, having a mailing address of 11201 USA Parkway,
Fishers, Indiana 46037, formerly 8888 Keystone Crossing, Suite 1700,
Indianapolis, IN 46240 (“Lender”);


WITNESSES THAT:


WHEREAS, Lender made a loan to Borrower in the original principal amount of Four
Million and 00/100 Dollars ($4,000,000.00), (the “Loan”), pursuant to the terms
of that certain Loan Agreement dated March 6, 2013, (the “Loan Agreement”);


WHEREAS, in connection with the Loan, First Internet Bancorp, an Indiana
corporation executed and delivered to Lender that certain Mortgage, Security
Agreement, Assignment of Leases and Rents and Fixture Filing dated March 6,
2013, and recorded in the Office of the Hamilton County Recorder on April 8,
2013 as Instrument No. 2013021646 (“the “Mortgage”);


WHEREAS, Borrower executed and delivered a Promissory Note dated as of March 6,
2013 (the “Note”), (the Loan Agreement, the Note, the Mortgage, and all other
documents and instruments securing or pertaining to the Loan, including all
extensions and renewals thereof or modifications thereto from time to time, are
being collectively referred to herein as the “Loan Documents”);


WHEREAS, each of the Loan Documents secures, extends to, includes and is
effective with respect to the Loan as from time to time, modified, renewed or
extended;


WHEREAS, the Loan was modified by an Acknowledgement, Confirmation and Amendment
to extend the Maturity Date to March 6, 2015 as evidenced by the
Acknowledgement, Confirmation and Amendment dated as of March 6, 2014, and
recorded March 26, 2014, as Instrument No. 2014010667 in the Office of the
Recorder of Hamilton County, Indiana (the “Acknowledgement”);


WHEREAS, the Loan was further modified by a Second Acknowledgement, Confirmation
and Amendment to extend the Maturity Date to March 6, 2016 as evidenced by the
Second Acknowledgement, Confirmation and Amendment dated as of March 6, 2015,
and recorded April 6, 2015, as Instrument No. 2015015859 in the Office of the
Recorder of Hamilton County, Indiana (the “Second Acknowledgement”);


WHEREAS, Borrower has requested that Lender further amend the Loan to renew and
extend the Maturity Date to March 6, 2017;


NOW, THEREFORE, in consideration of these premises, Borrower and Lender agree as
follows:


1.
Incorporation of Recitals. Each of the foregoing recitals are incorporated
herein by reference and made a part hereof.

2.
Amendment of Maturity Date. As of the Effective Date, the Maturity Date shall be
March 6, 2017.

3.
Reaffirmation of Representations and Warranties. Borrower, as applicable,
represents and warrants to Lender that all representations and warranties
contained in the Loan Documents are true as of the date hereof, that there has
been full compliance with the covenants contained in the Loan Documents and that
as of the date hereof, there exists no default or any condition that, with the
giving of notice or lapse of time or both, would constitute a default under any
of the Loan Documents.

4.
Borrower Confirmation. Borrower acknowledges and confirms that the Loan
Documents extend to, include and are effective with respect to the Loan as
modified by this Third Acknowledgment.

5.
Miscellaneous.

(a)
Binding Effect. This Third Acknowledgement shall be binding upon Borrower and
its respective heirs, beneficiaries, successors, assigns and personal and legal
representatives, and shall inure to the benefit of Lender and Lender’s
successors and assigns.

(b)
Applicable Law. This Third Acknowledgement shall be governed by and construed in
accordance with the laws of the State of Indiana.





--------------------------------------------------------------------------------




(c)
Authority. The undersigned person executing this Third Acknowledgment on behalf
of Borrower represents and certifies that he is fully empowered to execute and
deliver this instrument for and on behalf of Borrower; and all necessary action
for the making and delivery of this instrument has been taken and done.

(d)
Instruments Enforceable. Except as set forth herein, the parties acknowledge and
agree that the terms and provisions of the Loan Documents, including
specifically, the Mortgage, remain unchanged, and the Loan Documents, as
modified herein, are in full force and effect, enforceable in accordance to
their respective terms.



IN WITNESS WHEREOF, the undersigned has caused this Third Acknowledgement,
Confirmation and Amendment to be executed and effective as of the day and year
first above written.
 
BORROWER:
 
 
 
FIRST INTERNET BANCORP
 
 
 
 
By:
/s/ David B. Becker
 
 
David Becker, Chief Executive Officer





